Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve, et al., US 2017/0155225 A1, in view of Pei, et al., US 2017/0307759 A1.
As per Claim 1, Villeneuve teaches a vehicular driving assist system (¶ 67), the vehicular driving assist system comprising: 
a plurality of lidar sensors disposed at a vehicle equipped with the vehicular driving assist system, wherein the plurality of lidar sensors comprises at least (i) a first lidar sensor having a first field of sensing exterior the equipped vehicle and (ii) a second lidar sensor having a second field of sensing exterior the equipped vehicle (¶ 89; sensor heads 310 of Figure 3); 
an electronic control unit (ECU) including a data processor (¶¶ 78-80); 
wherein the first field of sensing of the first lidar sensor partially overlaps the second field of sensing of the second lidar sensor at an overlap region (¶ 84); 
wherein the first lidar sensor emits a first pattern of light and provides a first output to the ECU based on sensed light that is reflected by objects present in the first field of sensing of the first lidar sensor (¶ 79); 
wherein the second lidar sensor emits a second pattern of light and provides a second output to the ECU based on sensed light that is reflected by objects present in the second field of sensing of the second lidar sensor (¶ 114); and 
wherein the second pattern of light emitted by the second lidar sensor differs from the first pattern of light emitted by the first lidar sensor (¶ 98; “multiple wavelengths of light corresponding to the multiple sensor heads” of Figure 3). 
Villeneuve does not expressly teach that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor based at least in part on (i) light sensed by the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first lidar sensor and (ii) light sensed by the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second lidar sensor.  Pei teaches: 
that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor (¶ 41) based at least in part on (i) light sensed by the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first lidar sensor and (ii) light sensed by the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second lidar sensor (¶¶ 42-43; based on times of flight and incidence angles).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the driving assist system of Villeneuve with the angular measurement system of Pei, in order to ensure a proper range of coverage among all sensors as the vehicle moves.

As per Claim 3, Villeneuve teaches that the first pattern of light comprises emitted light emitted by the first lidar sensor having a first wavelength, and wherein the second pattern of light comprises emitted light by the second lidar sensor having a second wavelength that is different than the first wavelength (¶ 92).
As per Claim 4, Villeneuve teaches that the first lidar sensor is disposed at a front grille of the equipped vehicle (¶ 84).
As per Claim 5, Villeneuve teaches that the first lidar sensor is disposed at a headlight of the equipped vehicle (¶ 84).
As per Claim 6, Villeneuve teaches that the first lidar sensor is disposed at an exterior rearview mirror assembly of the equipped vehicle (¶¶ 74-75).
As per Claim 7, Villeneuve teaches that the object comprises a target disposed in the overlap region (¶¶ 199-201).
As per Claim 8, Villeneuve teaches that the ECU, via processing at the ECU of the first output from the first lidar sensor and the second output from the second lidar sensor, generates a three dimensional (3D) point cloud (¶¶ 64, 84, 222).
As per Claim 9, Villeneuve teaches: 
that (a) the first lidar sensor comprises (i) a first light emitting unit that emits the first pattern of light and (ii) a first sensor unit that senses light reflected by objects present in the first field of sensing (¶ 75; laser 300 and sensor head 310 of Figure 3); and 
that (b) the second lidar sensor comprises (i) a second light emitting unit that emits the second pattern of light and (ii) a second sensor unit that senses light reflected by objects present in the second field of sensing (¶ 82).
As per Claim 10, Villeneuve teaches that the ECU, via processing at the ECU of the first output of the first lidar sensor and the second output from the second lidar sensor, determines a pattern difference between the first pattern of light emitted by the first lidar sensor at the overlap region and the second pattern of light emitted by the second lidar sensor at the overlap region (¶¶ 79, 114).
As per Claim 11, Villeneuve teaches that the ECU, via processing at the ECU of the first output of the first lidar sensor and the second output from the second lidar sensor, spatially synchronizes the first output and the second output based at least in part on the determined pattern difference at the overlap region (¶¶ 109, 111).
As per Claim 12, Villeneuve does not expressly teach that the ECU, based at least in part on the determined pattern difference, determines a first alignment marker between a non-overlap region of the first field of sensing and the overlap region and determines a second alignment marker between a non-overlap region of the second field of sensing and the overlap region.  Pei teaches that the ECU, based at least in part on the determined pattern difference, determines a first alignment marker between a non-overlap region of the first field of sensing and the overlap region (¶¶ 41, 51; to align X-Y coordinates) and determines a second alignment marker between a non-overlap region of the second field of sensing and the overlap region (¶ 51; to align Z coordinates).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Villeneuve does not expressly teach that the ECU determines a combined field of sensing via processing at the ECU of the first and second outputs and the first and second alignment markers.  Pei teaches that the ECU determines a combined field of sensing via processing at the ECU of the first and second outputs and the first and second alignment markers (¶ 46).  

As per Claim 15, Villeneuve teaches the first field of sensing of the first lidar sensor partially overlaps the second field of sensing of the second lidar sensor by an amount that is equivalent to mounting tolerances of the first lidar sensor and the second lidar sensor (¶¶ 66, 84).
As per Claim 16, Villeneuve teaches a vehicular driving assist system (¶ 67), the vehicular driving assist system comprising: 
a plurality of lidar sensors disposed at a vehicle equipped with the vehicular driving assist system, wherein the plurality of lidar sensors comprises at least (i) a first lidar sensor having a first field of sensing exterior the equipped vehicle and (ii) a second lidar sensor having a second field of sensing exterior the equipped vehicle (¶ 89; sensor heads 310 of Figure 3); 
an electronic control unit (ECU) including a data processor (¶¶ 78-80); 
wherein the first field of sensing of the first lidar sensor partially overlaps the second field of sensing of the second lidar sensor at an overlap region (¶ 84); 
wherein the first lidar sensor comprises (i) a first light emitting unit that emits a first pattern of light and (ii) a first sensor unit that senses light reflected by objects present in the first field of sensing (¶¶ 79, 96); 
wherein the second lidar sensor comprises (i) a second light emitting unit that emits a second pattern of light and (ii) a second sensor unit that senses light reflected by objects present in the second field of sensing (¶¶ 96, 114); 
wherein the second pattern of light emitted by the second light emitting unit of the second lidar sensor differs from the first pattern of light emitted by the first light emitting unit of the first lidar sensor (¶ 98; “multiple wavelengths of light corresponding to the multiple sensor heads” of 
wherein the second lidar sensor provides a second output to the ECU based on sensed light that is reflected by objects present in the second field of sensing of the second lidar sensor (¶¶ 113-114).  
Villeneuve does not expressly teach: that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor based at least in part on (i) light sensed by the first sensor unit of the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first light emitting unit of the first lidar sensor and (ii) light sensed by the second sensor unit of the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second light emitting unit of the second lidar sensor; and that the ECU, via processing at the ECU of the first output from the first lidar sensor and the second output from the second lidar sensor, generates a three dimensional (3D) point cloud.  Pei teaches: 
that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor (¶ 41) based at least in part on (i) light sensed by the first sensor unit of the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first light emitting unit of the first lidar sensor and (ii) light sensed by the second sensor unit of the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second light emitting unit of the second lidar sensor (¶¶ 42-43; based on times of flight and incidence angles); and 
that the ECU, via processing at the ECU of the first output from the first lidar sensor and the second output from the second lidar sensor, generates a three dimensional (3D) point cloud (¶ 21).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Villeneuve teaches that the first pattern of light comprises light pulsed by the first light emitting unit of the first lidar sensor at a first pulse rate, and wherein the second pattern of light comprises light pulsed by the second light emitting unit of the second lidar sensor at a second pulse rate that is different than the first pulse rate (¶¶ 94-95).
As per Claim 18, Villeneuve teaches that the first pattern of light comprises emitted light emitted by the first light emitting unit of the first lidar sensor having a first wavelength, and wherein the second pattern of light comprises emitted light by the second light emitting unit of the second lidar sensor having a second wavelength that is different than the first wavelength (¶ 92).
As per Claim 19, Villeneuve teaches that the first lidar sensor is disposed at a front grille of the equipped vehicle (¶ 84).
As per Claim 20, Villeneuve teaches that the first lidar sensor is disposed at a headlight of the equipped vehicle (¶ 84).
As per Claim 21, Villeneuve teaches that the first lidar sensor is disposed at an exterior rearview mirror assembly of the equipped vehicle (¶¶ 74-75).
As per Claim 22, Villeneuve teaches that the object comprises a target disposed in the overlap region (¶¶ 199-201).
As per Claim 23, Villeneuve teaches a third lidar sensor that has a field of sensing that overlaps the field of sensing of the second lidar sensor (¶¶ 82-83), wherein each of the first, second and third lidar sensors has a field of sensing greater than 120 degrees (¶ 84).

As per Claim 25, Villeneuve teaches a vehicular driving assist system (¶ 67), the vehicular driving assist system comprising: 
a plurality of lidar sensors disposed at a vehicle equipped with the vehicular driving assist system, wherein the plurality of lidar sensors comprises at least (i) a first lidar sensor having a first field of sensing exterior the equipped vehicle and (ii) a second lidar sensor having a second field of sensing exterior the equipped vehicle (¶ 89; sensor heads 310 of Figure 3); 
an electronic control unit (ECU) including a data processor (¶¶ 78-80); 
wherein the first field of sensing of the first lidar sensor partially overlaps the second field of sensing of the second lidar sensor at an overlap region (¶ 84); 
wherein the first lidar sensor comprises (i) a first light emitting unit that emits a first pattern of light and (ii) a first sensor unit that senses light reflected by objects present in the first field of sensing (¶¶ 79, 96); 
wherein the second lidar sensor comprises (i) a second light emitting unit that emits a second pattern of light and (ii) a second sensor unit that senses light reflected by objects present in the second field of sensing (¶¶ 96, 114); 
wherein the first pattern of light comprises light pulsed by the first light emitting unit of the first lidar sensor at a first pulse rate, and wherein the second pattern of light comprises light pulsed by the second light emitting unit of the second lidar sensor at a second pulse rate that is different than the first pulse rate (¶ 98; “multiple wavelengths of light corresponding to the multiple sensor heads” of Figure 3); 
wherein the first lidar sensor provides a first output to the ECU based on sensed light that is reflected by objects present in the first field of sensing of the first lidar sensor (¶¶ 79, 96); and 
wherein the second lidar sensor provides a second output to the ECU based on sensed light that is reflected by objects present in the second field of sensing of the second lidar sensor (¶¶ 96, 120). 
Villeneuve does not expressly teach that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor based at least in part on (i) light sensed by the first sensor unit of the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first light emitting unit of the first lidar sensor and (ii) light sensed by the second sensor unit of the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second light emitting unit of the second lidar sensor.  Pei teaches that the ECU, responsive to processing at the ECU of the first output and the second output, determines misalignment of the second lidar sensor relative to the first lidar sensor based at least in part on (i) light sensed by the first sensor unit of the first lidar sensor that is reflected by an object present in the overlap region when the first pattern of light is emitted by the first light emitting unit of the first lidar sensor and (ii) light sensed by the second sensor unit of the second lidar sensor that is reflected by the object present in the overlap region when the second pattern of light is emitted by the second light emitting unit of the second lidar sensor.  
As per Claim 26, Villeneuve teaches that the first lidar sensor is disposed at a front grille of the equipped vehicle (¶ 84).
As per Claim 27, Villeneuve teaches that the first lidar sensor is disposed at a headlight of the equipped vehicle (¶ 84).

As per Claim 29, Villeneuve teaches that the object comprises a target disposed in the overlap region (¶¶ 199-201).
As per Claim 30, Villeneuve teaches that the ECU, via processing at the ECU of the first output from the first lidar sensor and the second output from the second lidar sensor, generates a three dimensional (3D) point cloud (¶¶ 64, 84, 222).
As per Claim 31, Villeneuve teaches a third lidar sensor that has a field of sensing that overlaps the field of sensing of the second lidar sensor, wherein each of the first, second and third lidar sensors has a field of sensing greater than 120 degrees (¶ 58).
As per Claim 32, Villeneuve teaches that the first field of sensing of the first lidar sensor partially overlaps the second field of sensing of the second lidar sensor by an amount that is equivalent to mounting tolerances of the first lidar sensor and the second lidar sensor (¶¶ 66, 84).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,816,666 (“the ‘666 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘666 patent also claims a vehicle with a plurality of lidar sensors that have fields of view that overlap slightly.  The ‘666 patent also claims that the sensors have fields of view of 120 degrees.  The ‘666 patent claims additionally that a vehicle control system determines potential misalignments between the lidar sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661